Citation Nr: 0120432	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from May 1944 to November 
1945.

This appeal is from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In hearing testimony of November 2000, the veteran testified 
that he sought VA treatment for impaired hearing within 
several months after separation from service.  He further 
testified that he obtained hearing aids privately in 1948 and 
saw a Dr. De Land privately for hearing problems in 1997.  
None of this testimony is corroborated by documentary 
evidence.

VA is required by the Veterans Claims Assistance Act of 2000 
to provide the veteran forms necessary to complete an 
application for VA benefits, inform him of information and 
evidence necessary to substantiate his claim, and to assist 
him to obtain information and evidence to substantiate his 
claim, except for that information or evidence VA informs the 
veteran he must submit.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  An undated report of contact between the 
veteran and the RO noted that the veteran was told that all 
evidence of record was considered and to submit any new 
evidence.  That instruction did not discharge VA's duties 
under the VCAA of 2000.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify by 
name or location the VA facility at which 
he sought treatment for hearing problems 
shortly after service and the approximate 
date (at least the year) he sought 
treatment.  Request any VA records of 
treatment or of request for treatment of 
hearing or ear problems that the veteran 
identifies to enable such a request, or 
obtain documentation of the 
unavailability of such records.  
Associate any information obtained with 
the claims file.

2.  Provide forms for him to authorize 
the release of private medical 
information.  Request that he return 
signed authorization for the release of 
information with the name and address of 
the provider of hearing aids in 1948 to 
whom he referred in his November 2000 
testimony, and for Dr. De Land, to whom 
he also referred, and request information 
as authorized.  Associate any information 
obtained with the claims file.

3.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).

4.  Readjudicate the claim at issue and 
determine whether it may be allowed.  If 
it may not, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




